Title: To Thomas Jefferson from Henry Remsen, Jr., 25 September 1790
From: Remsen, Henry, Jr.
To: Jefferson, Thomas



Dr. Sir
New York September 25th. 1790

The enclosed Letter was this day handed to me by Mr. Jay, and is in answer to one he wrote to Mr. G. Morris the 15th. of December last forwarding a Packet for Mr. Chiappe. The Packet contained a triplicate of the Presidents Letter to the Emperor of the 1st: of that Month.
The Letters for you by the last french Packet I had the honor of forwarding a day or two ago, and at the same time put in the Post Office a Letter directed to the President in french which accompanied them.
It being represented to me by Francis, that the seven large cases of yours required hooping to prevent them from falling asunder, I got a Cooper to look at them, and he giving it as his Opinion that it was necessary, I had it done. I expect they will be put on board the Vessel with your other furniture, and that belonging to the Office which is to go by water, by the first or second of October.
The printing of the Treaties has been a tedious business and  is not yet completed, but I hope they will be by the first of next Month. We had to read and correct some of the french and dutch proof-sheets five and six times, the Printers being quite ignorant of those languages.
Mr. MacDonogh has returned to Boston. He has requested me to write to him there, and to let him know, as soon as I receive your directions, what he is to do. I believe I mentioned in a former letter that I had returned to him his Commission after taking a second copy.
A few days after your departure, I told Okie that he could not be furnished with house room and fire wood in Philadelphia, and that he must look out for another place. He was at first much surprized, but acquiesced with a good grace and has behaved with great decency. He must have told some of his acquaintance that he meant to remain in New York; for there has been a number of applications for his place. George, the person employed since Spring in the Home-Office, is one of the applicants, and so is Ross, the young man who I saw at your house one morning. They are both married. George is well acquainted, he says, with Philadelphia; but the other not so much. I have told these two, and all the other applicants, that I could [do] nothing with respect to the place, not so much as recommend them; and that I did not know but that you had already filled it. I have the honor to be with the greatest Respect Dr. Sir Your obliged & most obt. Servant,

Henry Remsen junr

